Case 5:20-cv-00615-SMH-MLH Document 6 Filed 05/26/20 Page 1 of 2 PageID #: 44



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

MACHIRIKI RATLING                                   CIVIL ACTION NO. 20-cv-0615

VERSUS                                              CHIEF JUDGE HICKS

VICTOR GOMEZ VASQUEZ ET AL                          MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Machiriki Ratling (“Plaintiff”) filed this civil action in state court for damages that

arose out of a motor vehicle accident. Defendants Travelers Indemnity Company of

Connecticut, Transportation Services, Inc., and Victor Gomez Vasquez removed the case

on the basis of diversity jurisdiction, which puts the burden on the removing defendants to

set forth specific allegations that show (1) complete diversity of citizenship of the parties

and (2) an amount in controversy over $75,000. The allegations of citizenship appear to

be adequate.

       With respect to the amount in controversy, the notice of removal merely alleges that

“the amount in controversy is in excess of $75,000.”     Plaintiff’s petition alleged only

undescribed personal injuries. In accordance with Louisiana law, the petition did not set

forth a demand for a specific amount of damages, although it did state that the damages

exceed $50,000 (the trigger for a jury trial in state court).     Before the court assesses

whether the removing defendants have met their burden, they will be allowed an

opportunity to amend the notice of removal to include specific facts that show that the

amount in controversy requirement is met in this case. Relevant facts include the extent
Case 5:20-cv-00615-SMH-MLH Document 6 Filed 05/26/20 Page 2 of 2 PageID #: 45



and type of medical care, medical expenses, a description of injuries at issue, the amount

of any settlement demands, etc. The deadline for filing the amended notice of removal is

June 11, 2020.

      THUS DONE AND SIGNED in Shreveport, Louisiana, this 26th day of May, 2020.




                                       Page 2 of 2
